Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 1 of 13. PageID #: 1369


  PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  THE RETIREES OF THE GOODYEAR                     )     CASE NO. 5:19-CV-1893
  TIRE & RUBBER CO. EMPLOYEE                       )
  HEALTHCARE TRUST COMMITTEE,                      )
                                                   )     JUDGE BENITA Y. PEARSON
                 Plaintiff,                        )
                                                   )
                 v.                                )
                                                   )     ORDER
  PAMELA STEELY, et al.,                           )     [Resolving ECF Nos. 29, 30]

                 Defendants.


         Pending are the parties’ cross-motions for partial summary judgment on the issue of

  whether the employee welfare benefit plan in this case arises under the Employee Retirement

  Income Security Act (“ERISA”). ECF Nos. 29, 30. The motions are fully briefed. The Court

  has been advised, having reviewed the record, the parties’ briefs, and the applicable law. For the

  reasons set forth below, Plaintiff’s motion is granted and Defendants’ motion is denied.

                                           I. Background

         A. Redington Lawsuit

         This action has been brought to enforce the terms of an employee welfare benefit plan

  (“the Plan”) which provides health benefits to more than 25,000 individuals living in more than

  45 jurisdictions. ECF No. 24, ¶ 10. The Plan arose out of a lawsuit filed in 2007 against

  Goodyear Tire & Rubber Company (“Goodyear”) by a class of Goodyear retirees1 and USW2, the


         1
          Plaintiffs’ class in Redington included retirees from Goodyear Tire & Rubber
  Company, Goodyear Dunlop Tire North America, Ltd. and its predecessor, Dunlop Tire
  Corporation who had been eligible to participate in Goodyear’s original plan. See ECF
  No. 29-5 at PageID #: 905 (“‘Goodyear’ shall mean collectively the Goodyear Tire &
                                                                                     (continued...)
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 2 of 13. PageID #: 1370


  (5:19CV1893)

  labor union that represented Goodyear’s employees. Redington, et al. v. The Goodyear Tire &

  Rubber Company, No. 5:07-cv-1999 (Adams, J.). The retirees and USW alleged in the

  Redington lawsuit that Goodyear violated ERISA and labor law by announcing it would

  terminate certain retiree health benefits promised to its employees upon retirement. Redington,

  ECF No. 12.

         To resolve their dispute, the parties in Redington negotiated a settlement agreement

  (“Settlement Agreement”) which provided for the formation of “The Retirees of the Goodyear

  Tire & Rubber Company Health Care Trust” (“Goodyear Trust”) and the creation of the Plan.

  See ECF No. 29 at PageID #: 736; ECF No. 30-2. The purpose of the Goodyear Trust was to

  “maintain, administer, and subsidize the cost of any health care or other benefits” to current and

  future retirees and their beneficiaries, (“the Participants”) in the Plan. ECF No. 30-4 at PageID

  #: 1152.

         Eligibility in the Plan was limited to a class of: (1) retirees who separated from service

  with Goodyear on or before January 1, 2007 and on the date of separation were eligible for the

  Original Plan in effect on January 1, 2007 as negotiated with Goodyear and the USW; (2)

  subsequent retirees (including dependents eligible due to death of employee) who satisfy the

  eligibility requirements of the Original Plan; or (3) individuals designated by Goodyear as

  qualifying for a disability retirement benefit under the Goodyear pension plan. ECF No. 29-5 at

  PageID #: 906; Redington, ECF No. 107 at PageID #: 2601-02.

         1
         (...continued)
  Rubber Company, Goodyear Dunlop Tires North America, Ltd. and Dunlop Tire
  Corporation.”) (emphasis added).
         2
         “USW” is the acronym for the United Steel, Paper & Forestry, Rubber,
  Manufacturing, Energy, Allied Industrial and Service Workers Industrial Union.

                                                   2
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 3 of 13. PageID #: 1371


  (5:19CV1893)

         The Settlement Agreement also provided that the Goodyear Trust would establish and

  maintain a specific plan of benefits through a governance body–the Retirees of the Goodyear Tire

  & Rubber Company Employee Healthcare Trust Committee (Plaintiff, hereinafter “Trust

  Committee”)–that would include appointees required to act on behalf of Participants in

  administering the Goodyear Trust. The Trust Committee includes: (1) two class members; (2)

  three USW members; and (3) four public members. ECF No. 30-2 at PageID #: 1001. The

  Settlement Agreement required Goodyear to fund the Goodyear Trust with an initial contribution

  of $1 billion. Id. at PageID #: 1003. Goodyear was bound by the Settlement Agreement to

  contribute additional payments to the Trust over time, pursuant to a collective bargaining

  agreement between Goodyear and USW. See id. at PageID #: 1003-06.

         On August 22, 2008, Judge John R. Adams approved the Settlement Agreement in

  Redington after having certified a plaintiff class pursuant to Fed. R. Civ. P. 23(b)(2). Redington,

  ECF No. 107. Pursuant to the Settlement Agreement, on August 26, 2008, the Trust Committee

  enacted the Plan. ECF No. 29 at PageID #: 737. Goodyear has continued to fund the Plan for the

  benefit of its participants. ECF No. 30-3 at PageID #: 1143.

         B. Instant Action

         The instant action was filed in August 2019 by Plaintiff, seeking to enforce the Plan’s

  terms against Pamela Steely–a Participant in the Plan–and her counsel, Eshelman Legal Group,

  Ltd. ECF No. 1. Plaintiff alleges Steely sustained personal injuries in 2017 at Rocky Fork

  Ranch Resort in Kimbolton, Ohio (“Rocky Ranch”) and, in the aftermath, the Plan paid medical

  benefits in the amount of $434,688.45 on Steely’s behalf. ECF No. 24 at PageID #: 709-10.

  Steely settled her claim with Rocky Ranch for $439,500.00, and Eshelman Legal Group, Ltd.



                                                   3
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 4 of 13. PageID #: 1372


  (5:19CV1893)

  holds at least some portion of the settlement proceeds. See id. at PageID #: 710-11. Plaintiff

  avers Defendants have failed to reimburse the Plan in accordance with the Plan’s terms. Id. at

  PageID #: 712.

          Defendants moved to dismiss the Complaint for lack of subject matter jurisdiction,

  arguing the Plan was not governed by ERISA because it had been “established” and

  “maintained” by the Trust Committee, an entity which Defendants argued did not qualify as an

  “employees’ beneficiary association” capable of establishing an ERISA plan. ECF No. 6. Judge

  Sarah E. Lioi, initially presiding over the instant case, granted Defendants’ motion to dismiss.3

  Upon reconsideration, Judge Lioi vacated the prior orders granting Defendants’ motion to

  dismiss (ECF Nos. 11, 12) for having rested on an error of law.4 See ECF No. 20. Judge Lioi

  recused. See id. at PageID #: 472 (having found the court already ruled upon the ultimate issue

  in the case).




          3
            Judge Lioi determined the court lacked subject matter jurisdiction, warranting
  dismissal, because the Plan did not qualify an employee welfare plan under ERISA.
  Judge Lioi’s finding that subject matter jurisdiction did not lie hinged on a determination
  that the Trust Committee was not an “employee beneficiary association” which could
  maintain or establish an employee benefit plan under ERISA. See ECF No. 11 at PageID
  #: 231-35 (stricken).
          4
            On reconsideration, Judge Lioi found it was an error of law to have concluded
  Plaintiff failed to raise a colorable claim under ERISA. See ECF No. 20 at PageID #: 470
  (reconsidering dismissal after reviewing Sixth Circuit case law instructing the existence
  of an ERISA plan is not a jurisdictional prerequisite). Judge Lioi vacated and struck from
  the record ECF Nos. 11 and 12, orders granting dismissal. In ECF No. 20, Judge Lioi left
  open the question of whether the Plan arises under ERISA. See id. at PageID #: 472
  (“The Court need not address this question now and, given that it has denied defendants’
  motion to dismiss, the question will remain for another day.”)

                                                   4
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 5 of 13. PageID #: 1373


  (5:19CV1893)

         The matter was assigned to the Court. At the Case Management Conference, the Court

  and the parties agreed the parties would submit cross-motions for summary judgment on the

  issue of whether the Plan is governed by ERISA. See Minutes of Proceedings, May 4, 2020.

                                       II. Standard of Review

         Summary judgment is appropriately granted when the pleadings, the discovery and

  disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

  see also Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). The moving party is not required

  to file affidavits or other similar materials negating a claim on which its opponent bears the

  burden of proof, so long as the movant relies upon the absence of the essential element in the

  pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

  failed to establish an essential element of his case upon which he would bear the ultimate burden

  of proof at trial.” Guarino v. Brookfield Twp. Trustees., 980 F.2d 399, 403 (6th Cir. 1992).

         Once the movant makes a properly supported motion, the burden shifts to the non-moving

  party to demonstrate the existence of genuine dispute. An opposing party may not simply rely on

  its pleadings. Rather, it must “produce evidence that results in a conflict of material fact to be

  resolved by a jury.” Cox v. Ky. Dep’t. of Transp., 53 F.3d 146, 150 (6th Cir. 1995). The

  non-moving party must, to defeat the motion, “show that there is doubt as to the material facts

  and that the record, taken as a whole, does not lead to a judgment for the movant.” Guarino, 980

  F.2d at 403. In reviewing a motion for summary judgment, the court must view the evidence in

  the light most favorable to the non-moving party when deciding whether a genuine issue of



                                                    5
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 6 of 13. PageID #: 1374


  (5:19CV1893)

  material fact exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88

  (1986); Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970).

         The United States Supreme Court, in deciding Anderson v. Liberty Lobby, Inc., 477 U.S.

  242 (1986), stated that in order for a motion for summary judgment to be granted, there must be

  no genuine issue of material fact. Id. at 248. The existence of some mere factual dispute

  between the parties will not defeat an otherwise properly supported motion for summary

  judgment. Scott v. Harris, 550 U.S. 372, 380 (2007). A fact is “material” only if its resolution

  will affect the outcome of the lawsuit. In determining whether a factual issue is “genuine,” the

  court must decide whether the evidence is such that reasonable jurors could find that the

  non-moving party is entitled to a verdict. Id. Summary judgment “will not lie . . . if the evidence

  is such that a reasonable jury could return a verdict for the nonmoving party.” Id. To withstand

  summary judgment, the non-movant must show sufficient evidence to create a genuine issue of

  material fact. Klepper v. First Am. Bank, 916 F.2d 337, 342 (6th Cir. 1990). The existence of a

  mere scintilla of evidence in support of the non-moving party’s position ordinarily will not be

  sufficient to defeat a motion for summary judgment. Id. This standard of review does not differ

  when reviewing cross-motions for summary judgment versus a motion filed by only one party.

  United Food & Commercial Workers Union Local No. 17A v. Hudson Ins. Co., No.

  5:11CV2495, 2012 WL 2343905, at *2 (N.D. Ohio June 20, 2012) (Pearson, J.).

                                         III. Law & Analysis

         A. Overview of ERISA

         Congress enacted ERISA to protect “the interests of participants in employee benefit

  plans and their beneficiaries, by requiring the disclosure and reporting to participants and



                                                   6
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 7 of 13. PageID #: 1375


  (5:19CV1893)

  beneficiaries of financial and other information with respect thereto, by establishing standards of

  conduct, responsibility, and obligation for fiduciaries of employee benefit plans, and by

  providing for appropriate remedies, sanctions, and ready access to the Federal courts.” 29 U.S.C.

  § 1001(b).

         ERISA governs all “employee benefit plans” and divides them into the broad categories

  of “employee welfare benefit plans” and “employee pension benefit plans.” See 29 U.S.C. §

  1002(1), (2). Employment-based healthcare coverage–like that provided to the Participants in

  this case–is made available through “employee welfare benefit plans,” which are statutorily

  defined to include “any plan, fund, or program . . . established or maintained by an employer or

  by an employee organization, or by both . . . for the purpose of providing for its participants or

  their beneficiaries, through the purchase of insurance or otherwise, (A) medical, surgical, or

  hospital care or benefits, or benefits in the event of sickness . . . .” 29 U.S.C. § 1002(1).

         ERISA’s purpose “is to provide a uniform regulatory regime of employee benefit plans.”

  Aetna Health Inc. v. Davila, 542 U.S. 200, 208 (2004). To this end, ERISA is intended to be

  inclusive and “liberally construed in favor of protecting the participants in employee benefit

  plans.” Edwards v. A.H. Cornell & Son, Inc., 610 F.3d 217, 223 (3d Cir. 2010) (quotation and

  citation omitted); see also Brown v. J.B. Hunt Transp. Servs., Inc., 586 F.3d 1079, 1086 (8th Cir.

  2009) (finding ERISA should be liberally construed to “effectuate Congress’s intent to protect

  plan participants”); Smith v. CMTA-IAM Pension Tr., 746 F.2d 587, 589 (9th Cir. 1984) (“ERISA

  . . . is remedial legislation which should be liberally construed in favor of protecting participants

  in employee benefits plans.”).




                                                    7
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 8 of 13. PageID #: 1376


  (5:19CV1893)

         Qualification as an ERISA covered plan is meant to ensure that the plan is designed to

  provide benefits to employees as part of an employment relationship, and that the involvement of

  an employer or employee organization is not merely tangential. See Grimo v. Blue Cross/Blue

  Shield of Vermont, 34 F.3d 148, 151 (2d Cir. 1994) (finding relevant inquiry is “whether the

  employer’s involvement was substantial enough to have ‘established or maintained’ the plan”).

         B. “The Plan” Arises Under ERISA

         “Determining the existence of an ERISA plan” should be answered in light of the

  “surrounding circumstances and facts from the point of view of a reasonable person.” Kolkowski

  v. Goodrich Corp., 448 F.3d 843, 847-48 (6th Cir. 2006) (finding that in order to distinguish an

  ERISA from a non-ERISA plan, courts must look to the “nature of the plan itself”) (citing

  Swinney v. General Motors Corp., 46 F.3d 512, 517 (6th Cir. 1995)). “[T]he crucial factor in

  determining whether [an ERISA] ‘plan’ has been established is whether the employer has

  expressed an intention to provide benefits on a regular and long-term basis.” Deibler v. Local

  Union 23, 973 F.2d 206, 209 (3d Cir. 1992) (citation omitted).

         The sole issue for the Court’s determination, at this juncture, is whether the Plan qualifies

  as an employee welfare benefit plan under ERISA. See ECF No. 29 at PageID #: 743; ECF No.

  30-1 at PageID #: 979. In examining whether the Plan qualifies as an “employee welfare benefit

  plan” under ERISA, the Court must look to whether the Plan “is established or maintained–(1) by

  any employer . . . ; or (2) by any employee organization; or (3) by both.” 29 U.S.C. § 1003(a);

  Kolkowski, 448 F.3d at 848. An “employee organization” is defined to include “any labor union

  or any organization of any kind, or any agency or employee representation committee,

  association, group, or plan, in which employees participate and which exists for the purpose, in



                                                   8
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 9 of 13. PageID #: 1377


  (5:19CV1893)

  whole or in part, of dealing with employers concerning an employee benefit plan, or other

  matters incidental to employment relationships; or any employees’ beneficiary association

  organized for the purpose in whole or in part, of establishing such a plan.” 29 U.S.C. § 1002(4).

         The “established or maintained” requirement under ERISA is “designed to ensure that the

  plan is part of an employment relationship . . . [and] seeks to ascertain whether the plan is part of

  an employment relationship by looking at the degree of participation by the employer in the

  establishment or maintenance of the plan.” Peckham v. Gem State Mut. of Utah, 964 F.2d 1043,

  1049 (10th Cir. 1992) (emphasis added); accord Charles Schwab & Co. v. Debickero, 593 F.3d

  916, 921 (9th Cir. 2010).

         C. “The Plan” Was Established by Employer Goodyear and Employee
            Organization USW

         The records and the circumstances surrounding the creation and maintenance of the Plan

  make clear the Plan qualifies as an employee welfare benefit plan under ERISA.

         When Goodyear and USW executed the Settlement Agreement in the Redington case,

  they established the Plan by negotiating and then setting out, in settlement terms, the Plan’s

  structure and funding source. ECF No. 30-2. Goodyear was required to make an initial $1

  billion contribution to fund the Plan. Id. at PageID #: 1003. Goodyear and USW have since

  maintained the Plan by negotiating Goodyear’s continuing contributions to the Goodyear Trust.

  ECF No. 30-3 at PageID #: 1143. Between 2010 and 2019, Goodyear and its successors have

  provided more than $628,300,000 in funding for the Plan.5 Id.




         5
           Defendants do not dispute that Goodyear has made continued contributions over
  the years.

                                                    9
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 10 of 13. PageID #: 1378


  (5:19CV1893)

         In its motion for summary judgment, Defendants do not contest that, under ERISA,

  Goodyear qualifies as an “employer” and USW, an “employee organization.” See ECF No. 29.

  Defendants argue only that the Plan’s relevant documents show Plaintiff established and

  maintains the Plan and has authority to decide all matters arising in connection with the Plan.

  See id. at PageID # 741-44.

         This argument does not persuade the Court that ERISA does not apply to the Plan.

  Nowhere in the Plan or related documents is it suggested that only the Trust Committee

  established and maintained the Plan.6 Defendants’ allegation that the Trust Committee

  established and maintains the Plan–even if accepted–does not negate the fact that additional

  entities (an employer and employee organization pursuant to 29 U.S.C. § 1002(4)-(5)) also

  established and maintain the Plan.7 Narrowly construing the language in the Plan, Defendants

  disregard the factual record indicating Goodyear and USW established the Plan and have

  continued to maintain a program of benefits for the benefit of all Participants in the Plan. See

  Randol v. Mid–West Nat’l Life Ins. Co. of Tennessee, 987 F.2d 1547, 1550 (11th Cir. 1993)

  (finding undisputed facts showed employer “established” a system by which payments would be

  made to participants and “maintained” the plan within meaning of ERISA through regular

  contributions to participants’ premiums).



         6
          See ECF No. 29-5 at PageID #: 903 (pertinent language of the Plan stating the
  Trust Committee “as Plan Sponsor has established the Goodyear Retiree Health Care
  Plan”).
         7
           ERISA plainly provides that more than one entity may establish a Plan governed
  by the statute. Indeed, ERISA covers “any employee benefit plan if it is established or
  maintained” not merely by “an employer” or “by any employee organization,” but also
  when it is established or maintained “by both” an employer and any employee
  organization. 29 U.S.C. § 1003(a) (emphasis added).

                                                  10
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 11 of 13. PageID #: 1379


  (5:19CV1893)

         When it comes to coverage under ERISA, courts examine the functional realities–beyond

  mere written formalities–to determine ERISA’s reach. An ERISA plan can exist, for example, in

  the absence of a formal, written plan typically required by the statute. See Davidson v.

  Hewlett-Packard Co., No. 5:16-CV-01928-EJD, 2019 WL 3842001, at *2 (N.D. Cal. Aug. 15,

  2019); Colarusso v. Transcapital Fiscal Sys., Inc., 227 F. Supp. 2d 243, 252 (D.N.J. 2002)

  (looking past formalities to facts surrounding the creation of the employee welfare benefit plan).

  Courts look to an organized scheme of administering benefits and the “context of the relevant

  surrounding circumstances.” Winterrowd v. Am. Gen. Annuity Ins. Co., 321 F.3d 933, 939 (9th

  Cir. 2003); see also Schwartz v. Liberty Life Assur. Co. of Bos., 470 F. Supp. 2d 511, 514 (E.D.

  Pa. 2007) (noting “the source of financing” as a critical factor in determining whether a plan is,

  as a matter of law, governed by ERISA). Importantly, if the plan documents, alone, dictated the

  scope of ERISA, it “would create a perverse incentive for employers to disregard ERISA

  formalities so as to avoid ERISA’s pervasive reach and thwart its requirements.” Guiragoss v.

  Khoury Bros. Ltd., 444 F. Supp. 2d 649, 656 (E.D. Va. 2006) (finding the “principles and

  ERISA’s plain language” when applied to the undisputed record made “unmistakably clear that

  the Plan in issue” was governed by ERISA).

         Worthy of the Court’s consideration of the “surrounding circumstances” (Kolkowski, 448

  F.3d at 847) is that the Plan “unequivocally state[s] that [it] was an ERISA plan.” Nicholas v.

  Standard Ins. Co., 48 F. App’x 557, 563 (6th Cir. 2002) (considering ERISA language in

  employee benefits plan in determining whether plan covered by ERISA). The Plan and Summary

  Plan Disposition, for example, detail procedures a Participant must follow in lodging claims and

  vindicating rights pursuant to ERISA (ECF No. 29-5 at PageID #: 920), the Plan Administrator’s



                                                  11
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 12 of 13. PageID #: 1380


  (5:19CV1893)

  duties under ERISA (Id. at PageID #: 922), and fiduciary duties under ERISA (Id. at PageID #:

  927).

          Congress specifically sought “to ensure that plans and plan sponsors would

  be subject to a uniform body of benefits law; the goal was to minimize the administrative and

  financial burden of complying with conflicting directives among States or between States and the

  Federal Government . . . , [and to prevent] the potential for conflict in substantive law . . .

  requiring the tailoring of plans and employer conduct to the peculiarities of the law of each

  jurisdiction.” Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 142 (1990). In considering the

  surrounding circumstances regarding the Redington Settlement Agreement, the subsequent

  creation of the Goodyear Trust, the Trust Committee, and Plan, the Court finds the uniform

  regulatory scheme of ERISA appropriately applies. Defendants’ argument–that language in the

  Plan documents controls whether ERISA applies–is unconvincing.8

                                            IV. Conclusion

          Having considered the “surrounding circumstances” regarding the creation, execution,

  and maintenance of the Plan “from the view of a reasonable person” (Kolkowski, 448 F.3d at

  847), the Court finds the Plan falls under the definition of an “employee welfare benefit plan,”

  because it is a “plan . . . which was heretofore or is hereafter established or maintained . . . by an

  employee organization . . . for the purpose of providing its participants or their beneficiaries,

  through the purchase of insurance or otherwise, (A) medical. . . benefits[.]” See 29 U.S.C.




          8
          Defendants’ filings are devoid of any case law constricting the Court to such a
  narrow inquiry and finding.

                                                    12
Case: 5:19-cv-01893-BYP Doc #: 37 Filed: 08/12/20 13 of 13. PageID #: 1381


  (5:19CV1893)

  1002(1). The undisputed record clearly illustrates the roles Goodyear and USW had in the Plan’s

  establishment and maintenance.

            Because establishment or maintenance by either an employer or a labor union–an

  employee association–suffices to demonstrate coverage of the Plan under ERISA, this finding,

  alone, warrants the granting of Plaintiff’s Motion for Partial Summary Judgment.9

            For the forgoing reasons, the Court grants Plaintiff’s Motion for Partial Summary

  Judgment (ECF No. 30). Defendants’ Motion for Partial Summary Judgment (ECF No. 29) is

  denied.



            IT IS SO ORDERED.


    August 12, 2020                                /s/ Benita Y. Pearson
  Date                                           Benita Y. Pearson
                                                 United States District Judge




            9
          The Court need not reach the issue of whether the Trust Committee is an
  “employee beneficiary organization” for purposes of determining whether the Plan arises
  under ERISA.

                                                   13
